EXHIBIT 10.11




AMENDMENT AND WAIVER


This Amendment and Waiver (this “Amendment”), dated as of December 31, 2005, is
entered into by and between CREATIVE VISTAS, INC., an Arizona corporation (the
"Company"), and LAURUS MASTER FUND, LTD., a Cayman Islands company ("Laurus"),
for the purpose of amending the terms of that certain Registration Rights
Agreement by and between the Company and Laurus, dated as of September 30, 2004
(as amended, modified or supplemented from time to time, the “Registration
Rights Agreement”). Capitalized terms used herein without definition shall have
the meanings ascribed to such terms in that certain Securities Purchase
Agreement by and between the Company and Laurus, dated as of September 30, 2004
(as amended, modified and/or supplemented from time to time, the “Securities
Purchase Agreement”).


WHEREAS, the Registration Statement (as defined in the Registration Right
Agreement) has not been declared effective by the Commission as required
pursuant to Section 2(b)(ii) of the Registration Rights Agreement and as a
result the Company owes Laurus certain liquidated damages (the “Liquidated
Damages”) as determined in accordance with Section 2(b) of the Registration
Rights Agreement; and


WHEREAS, the Company has not yet paid the Liquidated Damages; and


WHEREAS, Laurus has agreed to forgive the payment of the Liquidated Damages; and


WHEREAS, the Company and Laurus have agreed to make certain changes to the
Registration Rights Agreement as set forth herein;


NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1.   Laurus hereby waives any Liquidated Damages due and payable to Laurus by
the Company up to and including the date hereof.
 
2.  Section 1 of the Registration Rights Agreement is hereby by amended by
deleting the definition of “Effectiveness Date” in its entirety and inserting
the following new definition in lieu thereof:
 
"Effectiveness Date" means (i) with respect to the initial Registration
Statement required to be filed hereunder, a date no later than March 31, 2006
and (ii) with respect to each additional Registration Statement required to be
filed hereunder, unless otherwise agreed to by the Company and Laurus, a date no
later than forty five (45) days following the applicable Filing Date.
 
3.  Each amendment and waiver set forth herein shall be effective as of the date
first above written (the “Amendment Effective Date”) on the date when each of
the Company and Laurus shall have executed and the Company shall have delivered
to Laurus its respective counterpart to this Amendment.
 

--------------------------------------------------------------------------------




4.  Except as specifically set forth in this Amendment, there are no other
amendments, modifications or waivers to the Registration Rights Agreement, the
Securities Purchase Agreement or any Related Agreement, and all of the other
forms, terms and provisions of the Registration Rights Agreement, the Securities
Purchase Agreement or any Related Agreement remain in full force and effect.


5.  The Company hereby represents and warrants to Laurus that (i) no Event of
Default (as defined in each of the Note and that certain Security Agreement,
dated as of September 30, 2004, by and among the Company, certain subsidiaries
of the Company and Laurus (as amended, modified or supplemented from time to
time, the “Security Agreement”) exists on the date hereof, after giving effect
to this Amendment, (ii) on the date hereof, after giving effect to this
Amendment, all representations, warranties and covenants made by the Company in
connection with the Registration Rights Agreement, the Securities Purchase
Agreement, any Related Agreement, the Security Agreement and any Ancillary
Agreement referred to in the Security Agreement are true, correct and complete
and (iii) on the date hereof, after giving effect to this Amendment, all of the
Company’s and its Subsidiaries’ covenant requirements set forth in each of the
Registration Rights Agreement, the Securities Purchase Agreement, any Related
Agreement, the Security Agreement and any Ancillary Agreement referred to in the
Security Agreement have been met.


6.  From and after the Amendment Effective Date, all references in the
Registration Rights Agreement, the Securities Purchase Agreement, any Related
Agreement, the Security Agreement and any Ancillary Agreement to the
Registration Rights Agreement shall be deemed to be references to the
Registration Rights Agreement as modified hereby.


7.  This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

-2-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Company and Laurus has caused this Amendment to
be signed in its name effective as of the date first above written.
 
 
CREATIVE VISTAS, INC.
 
By:   /s/ Heung Hung Lee

--------------------------------------------------------------------------------

Name: Heung Hung Lee
Title: Secretary
 
 
LAURUS MASTER FUND, LTD.
 
By:  /s/ David Grin

--------------------------------------------------------------------------------

Name: David Grin
Title: Director


 
-3-

--------------------------------------------------------------------------------







 